 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     HEATHER WELLER
 7
 8                                        IN THE UNITED STATES DISTRICT COURT
 9                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                          Case No. 6:19-MJ-00054-JDP
12                             Plaintiff,                STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE
13    vs.
                                                         Date: June 17, 2020
14    HEATHER WELLER,                                    Time: 10:00 a.m.
                                                         Judge: Hon. Jeremy D. Peterson
15                            Defendant.
16
17             The parties, through their respective counsel, Susan St. Vincent, Acting Legal Officer,
18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Heather Weller, hereby stipulate and jointly move this Court to continue Ms. Weller’s
20   status conference from March 31, 2020 until June 17th, 2020.
21             On January 15, 2020, Ms. Weller’s case was continued until March 31, 2020 so that the
22   parties could reach a disposition. The undersigned defense counsel, having spoken with Ms.
23   Weller, is informed that Ms. Weller has recently entered a course of alcohol counselling. Given
24   ongoing COVID-19 interruptions to court operations, the undersigned defense counsel requests
25   that Ms. Weller’s review hearing be continued until June 17th, 2020 so that Ms. Weller may fully
26   engage in her counselling program. The government does not oppose.
27   //
28   //

     ddA
       Weller / Stipulation to Continue                   -1-
       Review Hearing and Order
 1                                        Respectfully submitted,
 2                                        McGREGOR SCOTT
                                          United States Attorney
 3
 4   Dated: March 30, 2020                /s/ Susan St. Vincent
                                          SUSAN ST. VINCENT
 5                                        Acting Legal Officer
                                          National Park Service
 6                                        Yosemite National Park
 7
 8   Dated: March 30, 2020                HEATHER E. WILLIAMS
                                          Federal Defender
 9
10                                        /s/ Benjamin A. Gerson
                                          BENJAMIN A. GERSON
11                                        Assistant Federal Defender
                                          Attorney for Defendant
12                                        HEATHER WELLER
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Weller / Stipulation to Continue     -2-
       Review Hearing and Order
 1                                                     ORDER
 2             Good cause appearing, the above stipulation to continue case 6:19-MJ-00054 JDP until
 3   June 17, 2020 is hereby accepted and adopted as the order of this court.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:         March 30, 2020
                                                             UNITED STATES MAGISTRATE JUDGE
 8
 9
10   Dated: March                    , 2020 ____________
                                                        HON. JEREMY D. PETERSON
11                                                      United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ddA
       Weller / Stipulation to Continue                    -3-
       Review Hearing and Order
